Order entered December 17, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00565-CV

             JW GST EXEMPT TRUST AND JAMES Y. WYNNE, Appellants

                                                V.

                WRENO S. WYNNE AND WILLIAM B. WYNNE, Appellees

                            On Appeal from the 86th District Court
                                  Kaufman County, Texas
                               Trial Court Cause No. 84117-86

                                            ORDER
       Before the Court is appellees/cross-appellants’ unopposed second motion for extension of

time to file appellees/cross-appellants’ brief. We GRANT the motion and ORDER

appellees/cross-appellants’ brief be filed no later than January 19, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE